Citation Nr: 1723847	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  08-13 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for service connected varicose veins of the left leg, currently evaluated as 10 percent disabling beginning May 24, 2004, 40 percent disabling beginning September 4, 2012, and 10 percent disabling beginning November 15, 2012.  

 (The issues of entitlement to service connection for a right knee disorder, and an increased rating for a left knee disability, and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) are the subject of a separate decision.)


REPRESENTATION

Veteran represented by: J. Bryan Jones, III, Attorney at Law	




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana. The Veteran filed a Notice of Disagreement (NOD) in August 2005. The RO issued a Statement of the Case (SOC) in May 2008. In May 2008, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issues.

In November 2012, the Veteran and his son testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in February 2013. The Board remanded the matter to the AOJ to obtain additional treatment records and Social Security Administration (SSA) records. 

The appeal returned to the Board in April 2016, at which time it was remanded for the purposes of obtaining outstanding treatment records and providing the Veteran with a VA examination.

As noted on the first page, the issues of entitlement to service connection for a right knee disorder, and an increased rating for a left knee disability, and entitlement to a TDIU are the subject of a separate decision.  The Veteran provided testimony as to those issues before a different VLJ in October 2015. Consequently, those issues will be decided in a separate decision to be signed by that VLJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  From May 24, 2004, the Veteran's left leg varicose veins do not result in persistent edema, incompletely relieved by elevation of the extremity. 

2.  From September 4, 2012, the Veteran's left leg varicose veins do not result in persistent ulceration or massive board-like edema.

3.  From November 15, 2012, the Veteran's left leg varicose veins do not result in persistent edema, incompletely relieved by elevation of the extremity. 


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 10 percent beginning May 24, 2004, 40 percent beginning September 4, 2012, and 10 percent beginning November 15, 2012, for left leg varicose veins.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of June 2004 and June 2016 letters which were sent either prior to the initial unfavorable decision issued in August 2004 or prior to readjudication of the case in an August 2016 supplemental statement of the case. Such letters advised the Veteran of the evidence and information necessary to substantiate his claims. Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the Veteran's post-service VA and private treatment records; social security administration records; service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided VA medical examinations in December 2006, March 2012 and August 2016.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the April 2016 remand directives, which included obtaining outstanding treatment records and affording the Veteran a VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a VA examination in August 2016. The Board notes that the 2016 remand directed the AOJ to obtain additional treatment records from Heart, Lung, and Vascular Clinic, LLC. The RO requested that the Veteran submit an authorization for VA to obtain those records via a June 2016 letter. The RO has indicated that they did not receive a reply to that request, and to date, the record does not contain an authorization for release of those records, nor does it appear that the Veteran has submitted those records himself. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). The Board finds that VA has taken reasonable efforts to obtain the Veteran's outstanding private treatment records. No further efforts are required and the Board will decide the issue based on the evidence of record.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).
II. Increased Rating Left Leg Varicose Veins

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran contends that he is entitled to a higher disability rating for his service-connected left leg varicose veins. The Veteran's left leg varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016). The left leg varicose veins have been rated as 10 percent disabling since May 24, 2004.

Under the General Rating Formula for varicose veins, a 10 percent rating is assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery. A 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating is assigned for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

Facts and Analysis

The Veteran was originally awarded service connection for left leg varicose veins in an August 2004 rating decision. He was assigned a 10 percent rating, effective May 24, 2004, the date of his service connection claim. The Veteran appealed the initial assigned rating in August 2005. 

In December 2006, the Veteran was afforded a VA examination, at which time he was observed to have varicose veins of the left leg. The examiner noted that he was diagnosed with the condition while in service and it was being treated with the use of a support hose. The Veteran complained of swelling of the leg after prolonged standing and walking. The examiner noted that edema was relieved by the use of support hose and by elevation. At that exam, the Veteran had visible and palpable varicose veins; however, he did not have any ulcers, edema, stasis pigmentation or eczema of the left leg. See December 2006 VA Medical Examination Report. 

In March 2012, the Veteran was again afforded a VA examination. On examination, the examiner noted a diagnosis of varicose veins since 1977. The Veteran reported using compression stockings which worked well during the day, and he noted that his varicose veins did not hurt when he used the stockings. When not using the stockings he reported that his left calf began to ache if standing more than 20 minutes. The examiner noted aching and fatigue after prolonged standing or walking with symptoms relieved by elevation of the leg and by compression hosiery. The examiner further noted incipient stasis pigmentation or eczema. See March 2012 VA Examination Report. 

Subsequently, the Veteran submitted a December 2012 letter from a nurse practioner at Heart, Lung & Vascular Clinic. The letter indicated that the Veteran was seen between September 4, 2012 and November 2012 for symptoms of persistent board-like edema with rest and stasis pigmentation. An associated venous reflux study in October 2012 indicated bilateral lower extremity severe venous reflux. A left lower extremity venous ablation was performed on November 15, 2012. See December 27, 2012 letter from Heart, Lung, and Vascular Clinic, LLC. In February 2016, the Veteran's representative indicated that the Veteran believed he was entitled to a 40 percent disability rating based on symptoms of persistent edema with pain at rest and stasis pigmentation, which was unrelieved by compression stockings. As mentioned above, the Board remanded the Veteran's claim in April 2016 to obtain additional records from Heart, Lung, and Vascular Clinic, LLC and to afford the Veteran a new VA examination to determine the current state of the Veteran's left leg varicose veins condition.

In June 2016, the Veteran was afforded a VA examination. The examiner indicated that the Veteran's left leg varicose veins were post-surgical ablation with improved and stable condition. The Veteran's left leg had asymptomatic palpable varicose veins, asymptomatic visible varicose veins, aching and fatigue after prolonged standing or walking, symptoms relieved by elevation and compression stockings, and intermittent edema of the extremity. The Veteran denied experiencing eczema, pigmentation, and ulceration. The examiner also cited the aforementioned information from the December 2012 letter from Heart, Lung, and Vascular Clinic LLC, detailing the Veteran's condition prior to his left leg venous ablation. See June 2016 VA Medical Examination Report. 

In an August 2016 rating decision, the RO issued a partial grant of the benefits sought on appeal. The Veteran's left leg varicose veins were evaluated as 40 percent disabling, effective September 4, 2012. A 10 percent evaluation was assigned from November 15, 2012. 

As stated above, the Veteran's disability is currently evaluated as 10 percent disabling. Under Diagnostic Code 7120, a 10 percent rating contemplates intermittent edema, aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery. In order to warrant the next highest rating of 20 percent, the Veteran would have to exhibit persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. The evidence of record, in particular the December 2006 VA examination, indicates that at the time of the Veteran's initial claim, the status of his left leg varicose vein condition most closely resembled the criteria for a 10 percent rating under Diagnostic Code 7120. As mentioned above, the Veteran had swelling after prolonged standing or walking, with intermittent edema that was relieved by the use of support hosiery and elevation. The examiner noted that the Veteran did not have any ulcers, edema, stasis pigmentation or eczema at the time of the examination. See December 2006 VA examination. The Board notes that the December 2006 examination was relatively contemporaneous in time to the Veteran's initial May 2004 claim for service connection and relied in pertinent part on review of the Veteran's VAMC Treatment Records and private treatment records. The evidence does not show that the Veteran had persistent edema that was incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. Thus, the Veteran did not meet the criteria for a 20 percent disability rating under Diagnostic Code 7120 and the Board finds that the AOJ did not err in assigning an initial disability rating of 10 percent. 

To the extent that the Veteran's condition was previously worse during the appeal period, the AOJ granted a 40 percent evaluation from September 4, 2012 to November 14, 2012, when the evidence of record indicates that the Veteran's condition was more severe and warranted a higher rating. The evidence indicates that in March 2012, the Veteran's left leg varicose veins were still relieved by compression hosiery and elevation. See March 2012 VA examination. By September 2012 the Veteran's condition had worsened and he displayed symptoms of persistent edema with pain at rest and stasis pigmentation which was unrelieved by compression stockings, warranting a 40 percent disability evaluation under D.C. 7120. See December 2012 Letter from Heart, Lung & Vascular Clinic, LLC. As mentioned above, the Veteran received left leg venous ablation in November 2012.  The evidence of record indicates that post-surgery, the Veteran's condition improved. 

Having reviewed the June 2016 VA examination report, along with the remaining record evidence, the Board finds that the totality of the evidence does not support granting a higher initial rating than 10 percent effective November 15, 2012. The Veteran's condition improved post-surgery. The Veteran's symptoms are once again relieved by compression hosiery and elevation of the extremity and he displays only intermittent edema. See June 2016 VA examination report. While the record shows treatment for his left leg varicose veins, the medical records do not show that his left leg varicose veins result in persistent edema, incompletely relieved by elevation of the extremity. As such, a rating in excess of 10 percent cannot be assigned.

The Board has also considered whether the Veteran's left leg varicose veins present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. His rating for left leg varicose veins contemplates the Veteran's subjective sensory complaints, intermittent edema and aching and fatigue. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 


ORDER

An initial rating in excess of 10 percent beginning May 24, 2004, 40 percent beginning September 4, 2012, and 10 percent beginning November 15, 2012, for left leg varicose veins is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


